Citation Nr: 1340695	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  10-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for right lower extremity peripheral neuropathy.

3.  Entitlement to service connection for mixed motor and sensory peripheral polyneuropathy (previously denied as peripheral neuropathy, left leg), claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Kimberly J. Syfrett, Attorney at Law




ATTORNEY FOR THE BOARD

J. Hager, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  In that decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent rating, effective October 30, 2003.  The Veteran timely appealed the initial rating assigned.

In December 2012, the Board increased the rating to 70 percent and found that the issue of entitlement to a TDIU had been implicitly raised as part of the claim for a higher initial rating for PTSD.  The Board therefore remanded the issue of entitlement to a TDIU.  In April 2013, the RO implemented the Board's grant of an initial 70 percent rating, effective October 30, 2003.

Separately, in a September 2013 rating decision, the RO denied entitlement to service connection for right lower extremity peripheral neuropathy and mixed motor and sensory peripheral polyneuropathy (previously denied as peripheral neuropathy, left leg), claimed as due to herbicide exposure.

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals evidence relevant to the claim for a TDIU, as discussed below.

The issues of entitlement to service connection for right lower extremity peripheral neuropathy and mixed motor and sensory peripheral polyneuropathy (previously denied as peripheral neuropathy, left leg), claimed as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for PTSD, rated 70 percent, and diabetes, rated 10 percent.

2.  The evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him incapable of gaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  3.102, 4.3, 4.16, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the Board is, however, granting the only claim being decided herein, for entitlement to a TDIU, further discussion of the VCAA is unnecessary.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not age and the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is in receipt of service connection for PTSD, rated 70 percent, and diabetes, rated 10 percent.  He thus meets the criteria for consideration of a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  As to whether these disabilities render him unemployable, there are conflicting medical opinions.

In November 2009, the Veteran's treating VA psychologist indicated that he and the other VA health care providers believed that the Veteran's PTSD symptoms resulted in severe, persistent, and pervasive disturbances in mood and motivation and that his PTSD rendered him unemployable.  In contrast, in July 2013, a VA psychologist who had conducted a June 2012 VA examination, after reviewing the claims file including his prior examination, concluded that the Veteran did not meet the criteria for total occupational and social impairment.  After being informed that this was not the appropriate standard, the VA psychologist in an August 2013 addendum found in the Virtual VA file, wrote that there was nothing in the available evidence to suggest that the Veteran's PTSD symptoms, excluding his age, physical health, and other mental health conditions, would preclude him from functioning in a physical or sedentary employment capacity.

Neither of the above opinions is without flaws.  The August 2013 opinion excluded the Veteran's physical health, but, given that the Veteran is in receipt of service connection for diabetes, this exclusion was too broad and the opinion is therefore of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The November 2009 opinion did not give a detailed rationale for the conclusion that the Veteran's PTSD rendered him unemployable, but this does not mean that the opinion has no probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The Veteran's PTSD was described on the June 2012 VA examination as severe and the psychologist's opinion that it rendered the Veteran unemployable is not inconsistent with the other evidence of record.

The Board notes that the Social Security Administration found the Veteran unemployable due primarily to diabetic and other peripheral neuropathy.  In addition, the Veteran indicated on the June 2012 VA psychiatric examination that he had been a crane operator for 33 years until 2001 when he was put on disability for his peripheral neuropathy.  The question in this case is not, however, what caused the Veteran to stop working; rather, it is whether his service connected PTSD and diabetes render him unemployable. 

Given that there are conflicting medical opinions by VA psychologists familiar with the Veteran's psychiatric disability picture, each of which, although flawed, is of some probative value, the Board finds that the evidence is evenly balanced as to whether the Veteran's service connected PTSD, exclusive of age and non-service connected disabilities, but considering his service-connected diabetes, renders him unemployable.  As the Board is required to resolve the reasonable doubt created by this relative equipoise in the evidence in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

Remand is required for the issuance of a statement of the case (SOC) regarding the issues of entitlement to service connection for right lower extremity peripheral neuropathy and mixed motor and sensory peripheral polyneuropathy (previously denied as peripheral neuropathy, left leg), claimed as due to herbicide exposure.  

As noted above, in September 2013, the RO denied service connection for these issues.  The Veteran's attorney filed an August 2013 notice of disagreement (NOD) in response to this decision.  Review of the physical and virtual VA claims file does not reflect that a SOC has yet been issued in response to the timely NOD.  In cases before the Board in which a claimant has timely filed a timely NOD with the RO as to a decision, and the RO has not subsequently granted the claim in full or furnished the claimant with a SOC, the Board is required to remand the claim to the RO with instructions to prepare and issue a SOC.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to these matters.

Accordingly, the claims for entitlement to service connection for right lower extremity peripheral neuropathy and mixed motor and sensory peripheral polyneuropathy, claimed as due to herbicide exposure, are REMANDED for the following action:

Issue the Veteran and his attorney a SOC addressing the issues of entitlement to service connection for right lower extremity peripheral neuropathy and mixed motor and sensory peripheral polyneuropathy (previously denied as peripheral neuropathy, left leg), claimed as due to herbicide exposure.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


